Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/24/2022 has been entered.
    
 Reasons of Allowance	

 The Status of Claims:
Claims 1-2, 4-13, 15-20, and 23 are pending. 
Claims 1-2, 4-13, 15-20, and 23 are allowed.

. 
I. The following is an examiner's statement of reasons for allowance:
 

 The IDS filed on 6/24/2022 were reviewed by the examiner, but they are unrelated to the claimed invention.
The close prior art to the current invention is Chessari et al (US 2008/0306054 A1), which discloses 
    PNG
    media_image1.png
    249
    315
    media_image1.png
    Greyscale
. This prior art compound is different from the claimed invention with respect to the claimed variables R3 and R5 ; thus, it would have been unobvious to the skilled artisan in the art to arrive at the claimed invention 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


	Any inquiry concerning the communication after allowance such as sending all post-allowance correspondence should be directed to “ Box Issue Fee” or faxed directly to PUBS at 703-305-8755. This will expedite the process of these papers.

	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        7/11/2022